El Juez PeesideNte, Su. QuiñoNes,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal.
Aceptando los fundamentos de hecho de la sentencia ape-lada.
Resultando además que los testigos Don Mariano Hernán-dez y Hernández y Don Cándido Suárez y Rodríguez, pre sentados por el promovente, declaran que es cierto y les cons-ta que Don Leandro Tapia y Santana, desde hace más de seis añqs, es dueño y -posee legítimamente la finca rústica de que ,se trata, habiéndola adquirido de las personas por el título y en la proporción que se expresan en el interrogatorio presentado por el promovente, no habiendo sido inquietado por nadie en el goce y disfrute de dicha finca rústica.
Considerando: que el testimonio de los dos testigos que han declarado en el presente informativo, constituye una prueba suficiente para dictar la declaratoria de dominio que solicita el promovente Don Leandro Tapia y Santana, toda vez que uná-nimemente han declarado que ha venido en posesión quieta y pacífica de la finca rústica de que se trata por más de seis años, con justo título, cual lo es el de compra-venta y con buena fé, que eran los requisitos necesarios para adquirir por la prescripción ordinaria el dominio de los bienes inmuebles, *512con arreglo á la Orden Judicial de 4 de Abril de 1899, que es la aplicable al caso.
Considerando: que si bien en el escrito de promoción de este informativo no se expresó que el peticionario careciera de título de dominio escrito, como es necesario para que los propietarios que carezcan de título de aquella clase puedan justificar su dominio por medio de la información que es-tablece el artículo 395 de la Ley Hipotecaria, habiendo sido admitido dicho -escrito sin aquél requisito, no procede rechazar-lo hoy de oficio, después de corridos todos los trámites del ex-pediente, por un defecto de forma que el Tribunal en todo caso pudo y debió corregir, rechazando de plano el escrito de promoción de este informativo.
Vistas las disposiciones legales citadas en la presente sen-tencia.
Fallamos-, que debemos revocar y revocamos la sentencia apelada, declarando que á Don Leandro Tapia y Santana corresponde el dominio de la finca rústica reseñada en el es-crito de promoción de este expediente, mandando en su con-secuencia se le expida testimonio literal de esta sentencia y de las demás constancias de los autos que solicitare, para su ins-cripción en el Registro de la Propiedad.
Jueces concurrentes: Sres. Hernández, Figueras, Sulz-bacher y MacLeary.